


110 HR 905 IH: Commission on Unfair Tax Breaks and

U.S. House of Representatives
2007-02-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 905
		IN THE HOUSE OF REPRESENTATIVES
		
			February 7, 2007
			Mr. Udall of Colorado
			 introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform, and in addition to the Committees on
			 Ways and Means, and
			 Rules, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To increase accountability and equity in the Federal
		  budget.
	
	
		1.Short titleThis Act may be cited as the
			 Commission on Unfair Tax Breaks and
			 Subsidies (or ‘CUTS’) Act of 2007.
		2.PurposeThe purpose of this Act is to establish a
			 congressional advisory commission to identify and evaluate inequitable Federal
			 subsidies.
		3.Definitions
			(a)In
			 generalFor purposes of this Act, the term inequitable
			 Federal subsidy means a payment, benefit, service, or tax advantage
			 that—
				(1)is provided by the
			 Government to any corporation, partnership, joint venture, association,
			 business trust, or industry other than—
					(A)a nonprofit
			 organization described under section 501(c)(3) of the Internal Revenue Code of
			 1986 that is exempt from taxation under section 501(a) of the Internal Revenue
			 Code of 1986; or
					(B)a State or local
			 government or Indian Tribe or Alaska Native village or regional or village
			 corporation as defined in or established pursuant to the Alaska Native Claims
			 Settlement Act (43 U.S.C. 1601 et seq.);
					(2)is
			 provided without a reasonable expectation, demonstrated with the use of
			 reliable performance criteria, that actions or activities undertaken or
			 performed in return for such payment, benefit, service, or tax advantage would
			 result in a return or benefit, quantifiable or nonquantifiable, to the public
			 at least as great as the payment, benefit, service, or tax advantage;
			 and
				(3)provides an unfair
			 competitive advantage or financial windfall.
				(b)ExceptionSuch
			 term shall not include a payment, benefit, service, or tax advantage
			 that—
				(1)is awarded for the
			 purposes of research and development that—
					(A)is in the broad
			 public interest on the basis of a peer reviewed or other open, competitive,
			 merit-based procedure;
					(B)is for a purpose
			 consistent with the mission of the agency;
					(C)supports competing
			 technologies at levels appropriate to their potential, as determined by an
			 appropriate priority setting process; and
					(D)the private sector
			 cannot reasonably be expected to undertake without Federal support at a level
			 or in a timeframe consistent with the payment, benefit, service, or tax
			 advantage’s potential to provide broad economic or other public benefit;
					(2)Primarily
			 benefits or promotes
					(A)public health,
			 safety, or the environment,
					(B)development or use
			 of energy from renewable sources;
					(C)more efficient
			 generation, transmission, or use of energy;
					(D)national security,
			 including homeland security; or
					(E)education;
					(3)is necessary to
			 comply with international trade or treaty obligations; or
				(4)is for the purpose
			 of procurement of property or services by the United States Government.
				4.Commission
			(a)EstablishmentThere
			 is established an independent commission to be known as the Commission
			 on Unfair Tax Breaks and Subsidies (hereafter in this Act referred to
			 as the Commission).
			(b)DutiesThe
			 Commission shall—
				(1)examine the
			 programs and tax laws of the Government and identify programs and tax laws that
			 provide inequitable Federal subsidies;
				(2)review inequitable
			 Federal subsidies; and
				(3)submit the report
			 required under section 206 to the Congress.
				(c)Limitations
				(1)Creation of new
			 programs or taxesThis Act is not intended to result in the
			 creation of new programs or taxes, and the Commission established in this
			 section shall limit its activities to reviewing programs or tax laws as of the
			 date of enactment of this Act with the goal of ensuring fairness and equity in
			 the operation and application thereof.
				(2)Elimination of
			 agencies and departmentsThe Commission shall limit its
			 recommendations to the termination or reduction of payments, benefits,
			 services, or tax advantages, rather than the termination of Federal agencies or
			 departments.
				(d)Advisory
			 committeeThe Commission shall be considered an advisory
			 committee within the meaning of the Federal Advisory Committee Act (5 U.S.C.
			 App.).
			(e)Appointment
				(1)MembersThe
			 Commissioners shall be appointed for the life of the Commission and shall be
			 composed of 5 members of whom—
					(A)one shall be
			 appointed jointly by the Speaker of the House of Representatives and the
			 majority leader of the Senate;
					(B)one shall be
			 appointed by the Speaker of the House of Representatives;
					(C)one shall be
			 appointed by the minority leader of the House of Representatives;
					(D)one shall be
			 appointed by the majority leader of the Senate; and
					(E)one shall be
			 appointed by the minority leader of the Senate.
					Such
			 appointments shall be made not later than 90 days after the date of the
			 enactment of this Act.(2)Consultation
			 requiredThe Speaker of the House of Representatives, the
			 minority leader of the House of Representatives, the majority leader of the
			 Senate, and the minority leader of the Senate shall consult among themselves
			 prior to the appointment of the members of the Commission in order to achieve,
			 to the maximum extent possible, fair and equitable representation of various
			 points of view with respect to the matters to be studied by the Commission
			 under subsection (b).
				(3)ChairmanThe
			 chairman of the Commission shall be the member appointed as provided in
			 paragraph (1)(A).
				(4)BackgroundThe
			 members shall represent a broad array of expertise covering, to the extent
			 practical, all subject matter, programs, and tax laws the Commission is likely
			 to review.
				(f)TermsEach
			 member of the Commission including the chairman shall serve until the
			 termination of the Commission.
			(g)Meetings
				(1)Initial
			 meetingNot later than 180 days after the date of the enactment
			 of this Act, the Commission shall conduct its first meeting. The first
			 nonadministrative business of the Commission shall be to establish criteria for
			 evaluating whether a payment, benefit, service, or tax advantage is an
			 inequitable Federal subsidy for purposes of this Act.
				(2)Open
			 meetingsEach meeting of the Commission shall be open to the
			 public. In cases where classified information, trade secrets, or personnel
			 matters are discussed, the chairman may close the meeting. All proceedings,
			 information, and deliberations of the Commission shall be available, upon
			 request, to the chairman and ranking member of the relevant committees of
			 Congress.
				(h)VacanciesA
			 vacancy on the Commission—
				(1)shall be filled in
			 the same manner as the original appointment not later than 30 days after the
			 Commission is given notice of the vacancy, and
				(2)shall not affect
			 the power of the remaining members to execute the duties of the
			 Commission.
				(i)Pay and travel
			 expenses
				(1)PayNotwithstanding
			 section 7 of the Federal Advisory Committee Act (5 U.S.C. App.), each
			 commissioner, other than the chairman, shall be paid at a rate equal to the
			 daily equivalent of the minimum annual rate of basic pay for level IV of the
			 Executive Schedule under section 5315 of title 5, United States Code, for each
			 day (including travel time) during which the member is engaged in the actual
			 performance of duties vested in the Commission.
				(2)ChairmanNotwithstanding
			 section 7 of the Federal Advisory Committee Act (5 U.S.C. App.), the chairman
			 shall be paid for each day referred to in paragraph (1) at a rate equal to the
			 daily payment of the minimum annual rate of basic pay payable for level III of
			 the Executive Schedule under section 5314 of title 5, United States
			 Code.
				(3)Travel
			 expensesMembers shall receive travel expenses, including per
			 diem in lieu of subsistence, in accordance with section 5702 and 5703 of title
			 5, United States Code.
				(j)Director of
			 staff
				(1)QualificationsThe
			 chairman shall appoint a Director who has not served in any of the entities or
			 industries that the Commission intends to review during the 12 months preceding
			 the date of such appointment.
				(2)PayNotwithstanding
			 section 7 of the Federal Advisory Committee Act (5 U.S.C. App.), the Director
			 shall be paid at the rate of basic pay payable for level IV of the Executive
			 Schedule under section 5315 of title 5, United States Code.
				(3)ReportsOn
			 administrative and personnel matters, the Director shall submit periodic
			 reports to the Chairman of the Commission and the chairman and ranking member
			 of the Committee on Governmental Affairs of the Senate and the Committee on
			 Government Reform of the House of the Representatives.
				(k)Staff
				(1)Additional
			 personnelSubject to paragraphs (2) and (4), the Director, with
			 the approval of the Commission, may appoint and fix the pay of additional
			 personnel.
				(2)AppointmentsThe
			 Director may make such appointments without regard to the provisions of title
			 5, United States Code, governing appointments in the competitive service, and
			 any personnel so appointed may be paid without regard to the provisions of
			 chapter 51 and subchapter III of chapter 53 of that title relating to
			 classification and General Schedule pay rates.
				(3)DetaileesUpon
			 the request of the Director, the head of any Federal department or agency may
			 detail any of the personnel of that department or agency to the Commission to
			 assist the Commission in accordance with an agreement entered into with the
			 Commission.
				(4)Restrictions on
			 personnel and detaileesThe following restrictions shall apply to
			 personnel and detailees of the Commission:
					(A)PersonnelNo
			 more than one-third of the personnel detailed to the Commission may be on
			 detail from Federal agencies that deal directly or indirectly with the Federal
			 payments the Commission intends to review.
					(B)AnalystsNo
			 more than one-fifth of the professional analysts of the Commission may be
			 persons detailed from a Federal agency that deals directly or indirectly with
			 the Federal payments the Commission intends to review.
					(C)Lead
			 analystNo person detailed from a Federal agency to the
			 Commission may be assigned as the lead professional analyst with respect to an
			 entity or industry the Commission intends to review if the person has been
			 involved in regulatory or policy-making decisions affecting any such entity or
			 industry in the 12 months preceding such assignment.
					(D)DetaileeA
			 person may not be detailed from a Federal agency to the Commission if, within
			 12 months before the detail is to begin, that person participated personally
			 and substantially in any matter within that particular agency concerning the
			 preparation of recommendations under this Act.
					(E)Federal officer
			 or employeeNo member of a Federal agency, and no officer or
			 employee of a Federal agency, may—
						(i)prepare any report
			 concerning the effectiveness, fitness, or efficiency of the performance on the
			 staff of the Commission of any person detailed from a Federal agency to that
			 staff;
						(ii)review the
			 preparation of such report; or
						(iii)approve or
			 disapprove such a report.
						(F)Limitation on
			 staff size
						(i)Subject to clause
			 (ii), there may not be more than 50 persons (including any detailees) on the
			 staff at any time.
						(ii)The
			 Commission may increase personnel in excess of the limitation under clause (i),
			 15 days after submitting notification of such increase to the Committee on
			 Governmental Affairs of the Senate and the Committee on Government Reform of
			 the House of Representatives.
						(G)Limitation on
			 federal officerNo member of a Federal agency and no employee of
			 a Federal agency may serve as a Commissioner or receive additional compensation
			 by reason of being a member of the staff.
					(5)Assistance
					(A)In
			 generalThe Comptroller General of the United States may provide
			 assistance, including the detailing of employees, to the Commission in
			 accordance with an agreement entered into with the Commission.
					(B)ConsultationThe
			 Commission and the Comptroller General of the United States shall consult with
			 the Committee on Governmental Affairs of the Senate and the Committee on
			 Oversight and Government Reform of the House of Representatives on the
			 agreement referred to under subparagraph (A) before entering into such
			 agreement.
					(l)Other
			 authority
				(1)Experts and
			 consultantsThe Commission may procure by contract, to the extent
			 funds are available, the temporary or intermittent services of experts or
			 consultants pursuant to section 3109 of title 5, United States Code.
				(2)LeasingThe
			 Commission may lease space and acquire personal property to the extent that
			 funds are available.
				(m)Funding
				(1)CommissionThere
			 are authorized to be appropriated to the Commission such funds as are necessary
			 to carry out its duties under this Act.
				(2)Comptroller
			 generalThere are authorized to be appropriated to the
			 Comptroller General of the United States such funds as are necessary to carry
			 out its duties under subsection (k)(5).
				(n)TerminationThe
			 Commission shall terminate on the 90th day after the date that the Commission
			 submits its report under section 205(a)(1).
			5.Report;
			 congressional consideration
			(a)Report of
			 commission
				(1)Report to
			 congress
					(A)In
			 generalNot later than 1 year after the date of the first meeting
			 of the Commission, the Commission shall submit to each House of Congress a
			 report containing—
						(i)the
			 Commission’s findings, and
						(ii)any
			 recommendations agreed to by at least 4 Commission members for the termination,
			 reduction, or revision of any of the inequitable Federal subsidies reviewed by
			 the Commission.
						(B)SpecificationsSuch
			 findings and recommendations shall specify—
						(i)all
			 actions, circumstances, and considerations relating to or bearing upon the
			 recommendations; and
						(ii)to
			 the maximum extent practicable, the estimated effect of the recommendations
			 upon the policies, laws and programs directly or indirectly affected by the
			 recommendations.
						(2)Review of
			 preliminary report by comptroller general
					(A)In
			 generalNot later than 120 days before the submission of the
			 report under paragraph (1), the Commission shall submit the most recent version
			 of such report to Comptroller General of the United States.
					(B)Analysis by
			 comptroller generalNot later than 60 days after receiving the
			 version of the report referred to in subparagraph (A), the Comptroller General
			 of the United States shall submit to the Commission a report containing a
			 detailed analysis of such version of the report.
					(b)Submission of
			 recommendations to the senate and house of representatives
				(1)Submission to
			 congressThe recommendations submitted to the Congress under
			 subsection (a) shall be submitted to the Senate and the House of
			 Representatives on the same day, and shall be delivered to the Secretary of the
			 Senate if the Senate is not in session, and to the Clerk of the House of
			 Representatives if the House is not in session.
				(2)PublicationAny
			 recommendations and accompanying information submitted under subsection (a)
			 shall be published and made available to the public by the Commission.
				(c)IntroductionNot
			 later than 30 days after the date the report under subsection (a) is submitted
			 to the Congress, the majority leaders of the Senate and the House of
			 Representatives or their respective designees, shall introduce a bill to
			 implement the recommendations submitted under subsection (a).
			(d)Committee
			 referral and action
				(1)In
			 general
					(A)In
			 generalAny committee to which a bill or bills introduced under
			 subsection (c) is referred shall report such bill no later than 20 days after
			 the date of referral. No amendment during committee consideration of a bill or
			 bills introduced under subsection (c) shall be in order unless that amendment
			 is confined to terminating, or reducing an inequitable Federal subsidy as
			 defined in section 4 of this Act. Any such reported bill shall be referred to
			 the Committee on Rules and Administration of the Senate and the Committee on
			 Rules of the House of Representatives, as applicable.
					(B)Tax
			 billsAny bill referred to the Committee on Finance of the Senate
			 or the Committee on Ways and Means of the House of Representatives that
			 contains revenue increases may be amended to include reductions in revenues in
			 the form of tax cuts in an amount up to the amount of the revenue increases,
			 but no amendment shall be in order that would result in a limited tax benefit
			 as defined in subparagraph (C) of this paragraph.
					(C)Limited tax
			 benefitFor purposes of this paragraph, the term limited
			 tax benefit means—
						(i)any
			 revenue-losing provision which provides a Federal tax deduction, credit,
			 exclusion, or preference to 100 or fewer beneficiaries under the Internal
			 Revenue Code of 1986 in any fiscal year for which the provision is in effect;
			 and
						(ii)any
			 Federal tax provision which provides temporary or permanent transitional relief
			 for 10 or fewer beneficiaries in any fiscal year from a change to the Internal
			 Revenue Code of 1986.
						(D)ExceptionsA
			 provision shall not be treated as a limited tax benefit if the effect of that
			 provision is that—
						(i)all
			 persons in the same industry or engaged in the same type of activity receive
			 the same treatment;
						(ii)all
			 persons owning the same type of property, or issuing the same type of
			 investment, receive the same treatment; or
						(iii)any
			 difference in the treatment of persons is based solely on—
							(I)in the case of
			 businesses and associations, the size or form of the business or association
			 involved;
							(II)in the case of
			 individuals, general demographic conditions, such as income, marital status,
			 number of dependents, or tax return filing status;
							(III)the amount
			 involved; or
							(IV)a
			 generally-available election under the Internal Revenue Code of 1986.
							(E)Further
			 exceptionsA provision shall not be treated as a limited tax
			 benefit if—
						(i)it
			 provides for the retention of prior law with respect to all binding contracts
			 or other legally enforceable obligations in existence on a date contemporaneous
			 with congressional action specifying such date; or
						(ii)it
			 is a technical correction to previously enacted legislation that is estimated
			 to have no revenue effect.
						(F)
			 TreatmentFor purposes of this paragraph—
						(i)all
			 businesses and associations which are related within the meaning of sections
			 707(b) and
						(ii)all
			 qualified plans of an employer shall be treated as a single beneficiary;
						(iii)all holders of
			 the same bond issue shall be treated as a single beneficiary; and
						(iv)if
			 a corporation, partnership, association, trust or estate is the beneficiary of
			 a provision, the shareholders of the corporation, the partners of the
			 partnership, the members of the association, or the beneficiaries of the trust
			 or estate shall not also be treated as beneficiaries of such provision.
						(G)Revenue-losing
			 provisionFor purposes of this paragraph, the term
			 revenue-losing provision means any provision which results in a
			 reduction in Federal tax revenues for any one of the two following
			 periods—
						(i)the
			 first fiscal year for which the provision is effective; or
						(ii)the
			 period of the 5 fiscal years beginning with the first fiscal year for which the
			 provision is effective.
						(H)The terms used in
			 this paragraph shall have the same meaning as those terms have generally in the
			 Internal Revenue Code of 1986, unless otherwise expressly provided.
					(2)DischargeIf
			 a committee does not report a bill within the 120-day period as provided under
			 paragraph (1), such bill shall be discharged from the committee and referred to
			 the Committee on Rules and Administration of the Senate or the Committee on
			 Rules of the House of Representatives, as applicable.
				(3)Report to floor;
			 consolidation
					(A)In
			 generalNo later than the first day the Senate or the House of
			 Representatives (as applicable) is in session following 10 calendar days in
			 session after the end of the period described under paragraphs (1) and (2), the
			 Committee on Rules and Administration of the Senate and the Committee on Rules
			 of the House of Representatives, as applicable, shall—
						(i)consolidate all
			 bills referred under paragraphs (1) and (2) into a single bill (without
			 substantive amendment) and report such bill to the Senate or the House of
			 Representatives; or
						(ii)if
			 only 1 bill is referred under paragraph (1) or (2), report such bill (without
			 amendment) to the Senate or House of Representatives.
						(B)Legislative
			 calendarThe bill reported under subparagraph (A) shall be placed
			 on the legislative calendar of the appropriate House.
					(e)Procedure in
			 senate after report of committee; debate; amendments
				(1)Debate on
			 billDebate in the Senate on a bill reported under subsection
			 (d)(3), and all amendments thereto and debatable motions and appeals in
			 connection therewith, shall be limited to not more than 30 hours. The time
			 shall be equally divided between, and controlled by, the majority leader and
			 minority leader or their designees.
				(2)Debate on
			 amendmentsDebate in the Senate on any amendment to the bill
			 shall be limited to 1 hour, to be equally divided between, and controlled by,
			 the mover and the manager of the bill, and debate on any amendment to an
			 amendment, debatable motion, or appeal shall be limited to 30 minutes, to be
			 equally divided between, and controlled by, the mover and the manager of the
			 bill, except that in the event the manager of the bill is in favor of any such
			 amendment, motion or appeal, the time in opposition thereto shall be controlled
			 by the minority leader or his designee.
				(3)Limit of
			 debate
					(A)A motion to
			 further limit debate is not debatable. A motion by the majority leader or his
			 designee to extend debate is not debatable. A motion to recommit is not in
			 order.
					(B)No amendment to
			 the bill reported under subsection (d)(3) shall be in order unless—
						(i)that
			 amendment is confined to terminating or reducing an inequitable Federal payment
			 as defined by section 4 of this Act;
						(ii)that amendment is
			 germane to the bill reported by the Committee on Governmental Affairs;
			 and
						(iii)for the purposes
			 of such bill, germane means only amendments which strike
			 language from such bill, or restore language in the bill or bills introduced
			 under subsection (c).
						(4)Conference
			 reports
					(A)Motion to
			 proceedA motion to proceed to the consideration of the
			 conference report on a bill subject to the procedures of this section and
			 reported to the Senate may be made even though a previous motion to the same
			 effect has been disagreed to.
					(B)Time
			 limitationThe consideration in the Senate of the conference
			 report on the bill and any amendments in disagreement thereto, including all
			 debatable motions and appeals in connection therewith, shall be limited to 5
			 hours, to be equally divided between, and controlled by, the majority leader
			 and minority leader or their designees. Debate on any debatable motion, appeal
			 related to the conference report, or any amendment to an amendment in
			 disagreement, shall be limited to 30 minutes, to be equally divided between,
			 and controlled by, the mover and the manager of the conference report (or a
			 message between Houses).
					(f)Procedure in
			 house of representatives after report of the committee; debate
				(1)Motion to
			 considerWhen the Committee on Rules of the House of
			 Representatives reports a bill under subsection (d)(3) it is in order (at any
			 time after the fifth day (excluding Saturdays, Sundays, and legal holidays)
			 following the day on which any committee report filed on a bill referred under
			 subsection (d)(1) to the Committee on Rules has been available to Members of
			 the House) to move to proceed to the consideration of the bill reported to the
			 House of Representatives. The motion is highly privileged and is not debatable.
			 An amendment to the motion is not in order, and it is not in order to move to
			 reconsider the vote by which the motion is agreed to or disagreed to.
				(2)DebateGeneral
			 debate on the bill in the House of Representatives shall be limited to not more
			 than 10 hours, which shall be divided equally between the majority and minority
			 parties. A motion further to limit debate is not debatable. A motion to
			 postpone debate is not in order, and it is not in order to move to reconsider
			 the vote by which the bill is agreed to or disagreed to.
				(3)Terms of
			 considerationConsideration of the bill by the House of
			 Representatives shall be in the Committee of the Whole, and the bill shall be
			 considered for amendment under the 5-minute rule in accordance with the
			 applicable provisions of rule XXIII of the Rules of the House of
			 Representatives for the 110th Congress. After the committee rises and reports
			 the bill back to the House, the previous question shall be considered as
			 ordered on the bill and any amendments thereto to final passage without
			 intervening motion.
				(4)Limit on
			 debateDebate in the House of Representatives on the conference
			 report on a bill subject to the procedures under this section and reported to
			 the House of Representatives shall be limited to not more than 5 hours, which
			 shall be divided equally between the majority and minority parties. A motion
			 further to limit debate is not debatable. A motion to recommit the conference
			 report is not in order, and it is not in order to move to reconsider the vote
			 by which the conference report is agreed to or disagreed to. A motion to
			 postpone is not in order.
				(5)AppealsAppeals
			 from decisions of the chair relating to the application of the Rules of the
			 House of Representatives to the procedure relating to the bill shall be decided
			 without debate.
				(g)Rules of the
			 senate and house of representativesThis section is enacted by
			 Congress—
				(1)as an exercise of
			 the rulemaking power of the Senate and the House of Representatives,
			 respectively, but applicable only with respect to the procedure to be followed
			 in that House in the case of a bill under this section, and it supersedes other
			 rules only to the extent that it is inconsistent with such rules; and
				(2)with full
			 recognition of the constitutional right of either House to change the rules as
			 far as relating to the procedure of that House at any time, in the same manner,
			 and to the same extent as in the case of any other rule of that House.
				
